UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                               WAIVER OF RIGHT TO BE
                             -v-                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING

RAUL VIDRASAN,                                                                  19-CR-651 (LTS)
                                      Defendant.
-----------------------------------------------------------------X
Check Proceeding that Applies


____     Entry of Plea of Guilty


         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.


Date:              _________________________                               ____________________________
                   Print Name                                        Signature of Defendant




VIDRASAN - SENT SCHD ORD 5.24.21.DOCX                          VERSION MAY 19, 2021                       4
 X
____    Sentence


        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          Raul Vidrasan
               _________________________                    /s AJM with defendant's authorization
                                                            ____________________________
5/20/2021
               Print Name                           Signature of Defendant


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          Aaron Mysliwiec
               __________________________                   _____________________________
                                                               ____________________
               Print Name                            Signature of Defense Counsel




VIDRASAN - SENT SCHD ORD 5.24.21.DOCX            VERSION MAY 19, 2021                           5
Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
                             Lilia Pino Blouin
The interpreter’s name is: _______________________.




Date:          _________________________
                  ________________
                                _ _____
5/20/2021       Signature of Defense Counsel




                ͬƐͬ>ĂƵƌĂdĂǇůŽƌ^ǁĂŝŶ
Accepted:      ________________________
               Signature of Judge
               Date:    ϱͬϮϰͬϮϬϮϭ




VIDRASAN - SENT SCHD ORD 5.24.21.DOCX           VERSION MAY 19, 2021                            6
